DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support member is disposed at substantially the center of the vehicle by being mounted in the filler tube” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “support member is disposed at substantially the center of the vehicle by being mounted in the filler tube”, of which is also stated in the specification paragraph 62. While a structure can be implied by this language (support member located within tube), there is no illustration of this implied feature and therefore its scope is unclear. Furthermore, it is unclear if this structure can be compatible with “a support member which is provided on an outer peripheral surface of the filler tube” in intervening claim 8. As such, the scope of the structure is unclear. For examination, “in the filler tube” is understood as –on the filler tube— under broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 5277217) in view of Firtion et al (US 7748397).
Regarding claim 8, Kobayashi (FIGs 1-2) discloses “A mounting structure for a fuel shutoff valve unit including a valve device (1) which is provided in a fuel tank (2) of a saddle type vehicle (Column 1 lines 7-7, “automotive” read on vehicle, “saddle type” interpreted as intended use) and in which a breather passage (11) which discharges volatile fuel to the outside (4, interpreted as outside as it is outside the tank in FIG 2) is formed and a float valve (FIG 1) which prevents leakage of liquid fuel is provided (by virtue of it being a “fuel interrupt/pressure release valve”), 
wherein, in the saddle type vehicle including a filler tube (B, C) which is provided inside the fuel tank (extends into tank in FIG 2) and supplies fuel supplied from the outside to the inside of the fuel tank (is called a “fill tube)”,
a support member (3) which is provided on an outer peripheral surface of the filler tube (3 abuts periphery of B, C) and supports the fuel shutoff valve unit inside the fuel tank is provided (see FIG 1), 
Kobayashi is silent regarding “the support member includes a pair of claw parts formed to sandwich and fix the fuel shutoff valve unit, 
the fuel shutoff valve unit includes a fitting part which is fitted to the pair of claw parts and fixes the fuel shutoff valve unit to the support member, and both side end portions of the support member are bent downward to form a flange”.
	However, Firtion (FIGs 1-3) teaches a valve mount assembly inside a fuel tank analogous to Kobayashi, comprising “support member” 1 comprising pair of “claw parts” 2 sandwiching the valve 5 (see FIG 3, they sandwich top portion of valve), and the valve having a “fitting part” 15 fitted to the claw parts 2 (see FIG 3), where all side end portions of the support member 1 are bent downward to form a flange (see FIG 3).
Therefore it would have been obvious, before the effective filing date, to modify the support member and valve of Kobayashi with “the support member includes a pair of claw parts formed to sandwich and fix the fuel shutoff valve unit, 
the fuel shutoff valve unit includes a fitting part which is fitted to the pair of claw parts and fixes the fuel shutoff valve unit to the support member, and both side end portions of the support member are bent downward to form a flange”, as taught by Firtion, to provide a mount that can be assembled without the use of tools (Firtion Column 1 lines 56-57).

Regarding claim 9, Firtion (FIGs 1-3) as applied to claim 8, further teaches “wherein the fuel shutoff valve unit (FIG 3) includes a flange part (15) formed to protrude outward in a radial direction of the fuel shutoff valve unit in a plan view (see FIG 2), and the pair of claw parts support a lower surface of the flange part (see FIG 3, supports lower surface of upper 15b).”
  
Regarding claim 11, Kobayashi (FIGs 1-2) discloses “wherein the filler tube (B/C) is disposed to protrude inward from an upper surface of the fuel tank (see FIG 2).”  

Regarding claim 12, Kobayashi (FIGs 1-2), as best understood, is silent regarding “wherein, in the fuel tank, the filler tube is disposed at substantially a center of the vehicle in a plan view, and the support member is disposed at substantially the center of the vehicle by being mounted in the filler tube.” Kobayashi does not illustrate how the filler tube/fuel tank/support member are positioned relative to the vehicle.
	It would have been obvious, before the effective filing date, to modify the positioning of the filler tube/fuel tank/support member of Kobayashi such that “wherein, in the fuel tank, the filler tube is disposed at substantially a center of the vehicle in a plan view, and the support member is disposed at substantially the center of the vehicle by being mounted in the filler tube”, as Kobayashi already discloses the components of the claim, and rearranging/relocating said components to achieve the same expected result (all fluid communication remains the same, tube and valve are still at the top of the tank) would be within routine skill in the art, one benefit would be to have the sensitive fuel be at/near the center of gravity of the vehicle for less rotation/movement of the fuel and tank during rolling/tipping of the vehicle.
  
Regarding claim 13, Kobayashi (FIGs 1-2), as best understood, is silent regarding wherein the fuel shutoff valve unit is mounted above a liquid level of the fuel in the fuel tank when the vehicle is stopped (see FIG 2, understood to also occur when vehicle is stopped).”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Lee in view of Iwamoto (US 6932103).

Regarding claim 10, Kobayashi/Firtion are further silent regarding “wherein a hook part formed to protrude outward in the radial direction in a plan view is provided on a part of a side surface of the flange part, and the support member includes a locking part formed so that the hook part is locked thereto in a state in which the fuel shutoff valve unit is fitted.”
	However, Iwamoto (FIG 2) teaches a valve mount inside a fuel tank between “a support member” 11 and “flange part” 22, 23 (analogous to Kobayashi/Firtion), wherein the support member holds an underside of the flange (further analogous to Firtion) and further supports the backside of the flange, wherein the flange comprises a “hook part” 22a extending radially therefrom (FIG 2) that locks to a “locking part” (right side of 11 in FIG 3) on the support member, such that the flange part is supported underneath and furthermore locked from sliding off of the support member.
	Therefore it would have been obvious, before the effective filing date, to modify the support member/flange part connection of Kobayashi/FIrtion with the lock feature of Iwamoto such that “wherein a hook part formed to protrude outward in the radial direction in a plan view is provided on a part of a side surface of the flange part, and the support member includes a locking part formed so that the hook part is locked thereto in a state in which the fuel shutoff valve unit is fitted”, as taught by Iwamoto, to provide a mount with the additional feature of a slide lock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Rosseel (US 6499500), Lee et al (US 8042523), and McIntosh et al (US 20050034759).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753